DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19, filed 4/23/2021, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 was filed after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,989,491. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover essentially the same patentable subject matter with only slightly less detail, where the current claims do not contain any new patentable limitations and the patent claim limitations anticipate the current claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite the limitation "the width" in line 2.  There is insufficient antecedent basis for this limitation in the claims.  The first limb segment has a first width and the second limb segment has a second width, however this claim appears to be claiming a total width or the sum of the first and second widths, however this is never positively recited as the claimed “the width”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The first limb assembly having a first limb segment and a second limb segment is previously presented in claim 7 of which claim 10 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronengold et al. US Pat. No. 7,784,452.
Kronengold teaches:
In Reference to Claim 1
An archery bow (Fig. 1-7) comprising: 
a frame (riser 10); 
a first limb assembly supporting a first rotatable member (limbs 18/19 support rotatable member 26), the first rotatable member comprising a cam (cam 26); 
a second limb assembly (12/13) supporting a second rotatable member (20); 
a bowstring extending between the first rotatable member and the second rotatable member (30); 
a power cable in communication with the cam (32/33); 
the first limb assembly having a width and a length, wherein the width is at least 26% of the length (as the annotated figure shows, the width appears to be significantly more than 26% of the length (about 33%) and even higher if the length is defined only from the pivot point to the axle, Fig. 1-2).  

    PNG
    media_image1.png
    859
    604
    media_image1.png
    Greyscale



In Reference to Claim 2
The archery bow of claim 1, wherein the width is at least 28% of the length (as the annotated figure shows, the width appears to be significantly more than 26% of the length (about 33%) and even higher if the length is defined only from the pivot point to the axle, Fig. 1-2).  
In Reference to Claim 3
The archery bow of claim 1, wherein the first limb assembly comprises a first outer side and a second outer side, the width measured from the first outer side to the second outer side (as shown in the annotated figure above and discussed above).  
In Reference to Claim 4
The archery bow of claim 1, wherein the width is measured in a direction parallel to a rotation axis of the first rotatable member (the width is measured parallel to rotational axis about axle 27 as discussed and shown above).  
In Reference to Claim 5
The archery bow of claim 1, the first limb assembly comprising a first limb segment and a second limb segment (18/19).  
Claim 11 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Huang US Pat. No. 10,371,480.
In Reference to Claim 11
Huang teaches:
An archery bow (limb assembly 100 with cams 102 (Fig. 1-26) used with a standard compound bow, claim 1 describes the use with a compound bow) comprising: 
a frame (unshown riser inherent in a compound bow, claim 1, col. 1 lines 22-29);
a first limb assembly comprising a first limb segment and a second limb segment, the first limb assembly supporting a first rotatable member (twin limbs 100/100’ with two pairs of segments 108 /108’ supporting rotatable cam 102 about axle 44); 
wherein said first limb assembly supports a pillow block, said pillow block supports said first rotatable member, said pillow block contacting said first limb segment and said second limb segment (the limb end are held in cutouts in pillow block/ limb tube 42 which contacts both limb segments in cutouts 72, ex. Fig. 19 where rotatable members 102 rotate about the axle 44 in the pillow block tube).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively and/or additionally, Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Howard US Pat. No. 9,091,503.
Howard teaches:



    PNG
    media_image2.png
    655
    217
    media_image2.png
    Greyscale

In Reference to Claim 1
An archery bow (archery bow of generic prior art design of claim 1, but with new limbs of Fig. 2-6) comprising: 
a frame (riser between opposite limbs as in Fig. 1 but with limbs of Fig. 2-6); 
a first limb assembly supporting a first rotatable member, the first rotatable member comprising a cam (cam 3 rotatable on the limb where a first segment may be formed as the combination of portions 1 and 2 (one segment) or each side 1/2 may form two segments); 
a second limb assembly supporting a second rotatable member (lower limb assembly attached to the riser); 
a bowstring extending between the first rotatable member and the second rotatable member (12); 
a power cable in communication with the cam (interior cable of 12 between the rotatable members); 
the first limb assembly having a width and a length (limb formed of segments 1/2 has an active length from riser bolt aperture 8 to the selected cam axle apertures 4 (ex. the uppermost apertures, Fig. 5) and a width from one outer edge to the opposite outer edge at the widest point), wherein the width is at least 26% of the length (as shown in the annotated figure, the active length of the limb is between 3-4 times (closer to 3 than 4 (approximately 30%)) the total width of the limb segments at the top end, Fig. 5).  
In Reference to Claim 2
The archery bow of claim 1, wherein the width is at least 28% of the length (as shown in the annotated figure, the active length of the limb is between 3-4 times (closer to 3 than 4 (approximately 28%) the total width of the limb segments at the top end, Fig. 5).  
In Reference to Claim 3
The archery bow of claim 1, wherein the first limb assembly comprises a first outer side and a second outer side, the width measured from the first outer side to the second outer side (as shown in the annotated figure above and discussed above, the width is measured from one outer edge to the opposite outer edge of the limb).  
In Reference to Claim 4
The archery bow of claim 1, wherein the width is measured in a direction parallel to a rotation axis of the first rotatable member (the segments 1/2 are angled, but the width may be measured parallel to the rotation axis 3 as shown in the annotated figure).  
In Reference to Claim 5
The archery bow of claim 1, the first limb assembly comprising a first limb segment and a second limb segment (left and right angled limb segments 1/2).  
In Reference to Claim 6
Howard teaches:
The archery bow of claim 5, the first limb segment comprising a width and a length, wherein the width is at least 20% of the length.  
Though Howard is silent to the exact dimensions of the lengths and widths, Howard teach that the dimensions may be modified (col. 6 lines 34-41) and the dimensions appear to approximate the claimed value, however it would have been obvious to one having ordinary skill in the art to have modified the segment width to have been at least 20% of the length as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) and further it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
In Reference to Claim 7
An archery bow (archery bow of generic prior art design of claim 1, but with new limbs of Fig. 2-6) comprising: 
a frame (riser between opposite limbs as in Fig. 1 but with limbs of Fig. 2-6, shown in Fig. 6); 
a first limb assembly comprising supporting a first rotatable member, the first limb assembly comprising a length, the first limb assembly comprising a first limb segment and a second limb segment, the first limb assembly comprising a length (limb formed of segments 1/2 that each support rotatable cam 3 by members 5, the limb has an active length from riser bolt aperture 8 to the selected cam axle apertures 4 (ex. the uppermost apertures, Fig. 5)), the first limb segment having a first width, the second limb segment having a second width (each segment 1/2 has a width of half of the limb, where the largest width is at the top end); 
the first rotatable member comprising a cam (rotatable cam 3); 
a second limb assembly supporting a second rotatable member (lower limb assembly attached to the riser);  
a bowstring extending between the first rotatable member and the second rotatable member (12); 
a power cable in communication with the cam (interior cable of 12 between the rotatable members); 
wherein a sum of the first width and the second width equals at least 20% of the length (as shown in the annotated figure, the active length of the limb (active length from riser bolt aperture 8 to the selected cam axle apertures 4 (ex. the uppermost apertures, Fig. 5) is between 3-4 times (closer to 3 than 4 (approximately 30%)) the total width of the limb segments at the top end, Fig. 5).  
In Reference to Claim 8
The archery bow of claim 7, wherein the first limb assembly comprises a first outer side and a second outer side, the width measured from the first outer side to the second outer side (as shown in the annotated figure above and discussed above, the width is measured from one outer edge to the opposite outer edge of the limb).  
In Reference to Claim 9
The archery bow of claim 7, wherein the width is measured in a direction parallel to a rotation axis of the first rotatable member (the segments 1/2 are angled, but the width may be measured parallel to the rotation axis 3 as shown in the annotated figure).  
In Reference to Claim 10
The archery bow of claim 7, the first limb assembly comprising a first limb segment and a second limb segment (cam 3 is held between first and second segments 1/2, Fig. 2-6).  
Claim 6 is rejected under 35 U.S.C. 103a as being unpatentable over by Kronengold as applied to claim 5 above and further in view of Land et al. US Pat. No. 5,722,380.
In Reference to Claim 6
Kronengold teaches:
The archery bow of claim 5, the first limb segment comprising a width and a length, wherein the width is approximately at least 20% of the length (the limb segments are roughly half of the overall width or may be modified to be so as this shape of split limb is well-known and used in the art, and if the limb segment is half of the width and the effective bending length of the limb is approximately twice the width, then each segment’s width is about 25% of each segment width).  
Kronengold fails to teach:
The first and segment limb segments being separate.
Further, Land teaches:
An archery bow having a split limb wherein portions of the split limbs form half of the overall limb width (limb segments 30a/b each form half of the overall width at and near the limb pocket 60, Fig. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kronengold to have formed the split limbs in a tapered shape such that the limb segment width is half of the width in order to increase the strength of the limb at the attachment point and reduce risk of splitting as is well-known in the art as taught by Land (Col. 4 lines 21-34).  Further, though Kroenengold is silent to the exact dimensions of the lengths and widths, the dimensions appear to approximate the claimed value, and further, it would have been obvious to one having ordinary skill in the art to have modified the segment width to have been at least 20% of the length as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) and further it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Alternatively and/or additionally, Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kronengold et al. US Pat. No. 7,784,452 in view of Land et al. US Pat. No. 5,722,380.
In Reference to Claim 7
Kronengold teaches:
An archery bow (Fig. 1-7) comprising: 
a frame (10); 
a first limb assembly comprising a first limb segment and a second limb segment, each limb segment of the first limb assembly arranged to support a first rotatable member (limb portions 18/19 support rotatable member 26), the first limb assembly comprising a length, the first limb segment having a first width, the second limb segment having a second width (each limb portion has a length and width); 
the first rotatable member comprising a cam (26); 
a second limb assembly supporting a second rotatable member (12/13 support 20); 
a bowstring extending between the first rotatable member and the second rotatable member (30); 
a power cable in communication with the cam (32/33); 
wherein a sum of the first width and the second width equals at least 20% of the length (the limb segments are roughly half of the overall width or may be modified to be so as this shape of split limb is well-known and used in the art, and if the limb segment is half of the width and the effective bending length of the limb is approximately twice the width, then each segment’s width is about 25% of each segment width).  
Kronengold fails to teach:
The limb segments being each half of the total limb width.
Further, Land teaches:
An archery bow having a split limb wherein portions of the split limbs form half of the overall limb width (limb segments 30a/b each form half of the overall width at and near the limb pocket 60, Fig. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kronengold to have formed the split limbs in a tapered shape such that the limb segment width is half of the width in order to increase the strength of the limb at the attachment point and reduce risk of splitting as is well-known in the art as taught by Land (Col. 4 lines 21-34).
In Reference to Claim 8
Kronengold as modified by Land teaches:
The archery bow of claim 7, wherein the first limb assembly comprises a first outer side and a second outer side, and a width measured from the first outer side to the second outer side is at least 26% of the length (Kronengold: as the annotated figure shows, the width appears to be significantly more than 26% of the length (about 33%) and even higher if the length is defined only from the pivot point to the axle, Fig. 1-2).  
In Reference to Claim 9
Kronengold as modified by Land teaches:
The archery bow of claim 7, wherein the width is measured in a direction parallel to a rotation axis of the first rotatable member (Kronengold: the width is measured parallel to rotational axis about axle 27 as discussed and shown above).  
In Reference to Claim 10
Kronengold as modified by Land teaches:
The archery bow of claim 7, the first rotatable member located between the first limb segment and the second limb segment (Kronengold: 26 sits between 18/19, Fig. a/b).  
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 11 above and further in view of Wheeler US Pat. No. 7,308,890.
In Reference to Claim 12
Huang teaches:
The archery bow of claim 11, further comprising a limb pad arranged to support said first limb assembly, said limb pad contacting said first limb segment and said second limb segment (the pillow block 42 includes limb connecting pockets 72 with first cutout surfaces to receive the limb portion therein).
Huang fails to teach:
A limb pad separate from the limb pocket.
Further, Wheeler teaches:
An archery bow having a limb pad for contacting two segments of a split limb (pocket Fig. 9 includes pins/protrusions 36 insertable into recesses 37 in the proximal limb tip segments Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Huang to have included a limb pad in order to reduce the stress applied to the limb during use and properly seat the limbs in the pocket and partially dampen vibrations of the bow during use as taught by Wheeler (Col. 1 line 58 – Col. 2 line 6, Col. 4 lines 16-63).  
In Reference to Claim 13
Huang as modified by Wheeler teaches:
The archery bow of claim 12, the limb pad comprising a locator pin, the locator pin contacting the first limb segment and the second limb segment (Huang: pins 12 extend through the limb segments and pillow block to secure the limb section to the pillow block (Fig. 3, 7, 9, 17), also each limb segment could be modified to have recesses 37 receive pins 36 of Wheeler).
In Reference to Claim 14
Huang as modified by Wheeler teaches:
The archery bow of claim 13, the first limb segment comprising a recess, a portion of the locator pin oriented in the recess (Huang: pins 12 extend through a recess 104 (Fig. 3) in each limb segment and pillow block to secure the limb section to the pillow block (Fig. 3, 7, 9, 17), each limb segment modified to have recesses 37 receive pins 36 of Wheeler).
In Reference to Claim 15
Huang as modified by Wheeler teaches:
The archery bow of claim 14, the second limb segment comprising a recess, a portion of the locator pin oriented in the recess (Huang: pins 12 extend through a recess 104 (Fig. 3) in each limb segment and pillow block to secure the limb section to the pillow block (Fig. 3, 7, 9, 17), each limb segment modified to have recesses 37 receive pins 36 of Wheeler).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Huang as applied to claim 11 above and further in view of Huang US Pat. No. 9,115,953 (Huang2).
In Reference to Claim 16
Huang teaches:
The archery bow of claim 11 as rejected above.
Huang fails to teach:
The first limb assembly comprising a third limb segment and a fourth limb segment, said first limb assembly supporting a second pillow block, said second pillow block supporting said first rotatable member, said second pillow block contacting said third limb segment and said fourth limb segment.
Further, Huang2 teaches:
An archery bow having a limbs and an axle supporting a rotatable member, the limbs including two pairs of limb segments secured by two pillow blocks on opposite sides of the rotatable member (rotatable member 104 supported by axle 42 in pillow blocks 40 with a single split limb (Fig. 1-4) or two split limb segments 108, Fig. 5) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Huang to have formed the single split limbs in two pairs of split limbs as limbs with four connected segments to support a rotatable member at the end as having single split or double split limb segments are both known and obvious variants I the art and the selection of either design is merely a matter of obvious design choice which may slightly reduce the weight and/or reduce the twisting force on the bow during use as taught by Huang2 (Col. 1 line 42 – Col. 2 line 13).  Further, it has been held that the duplication of the essential working parts of a device involve only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) where the duplication of the limb portions to include more sections is merely a matter of design choice obvious to one of skill in the art and is not on its own patentably unique as Huang shows that both embodiments are known in the art.
In Reference to Claim 17
Huang as modified by Huang2 teaches:
The archery bow of claim 16, the first limb segment and the second limb segment located to a first side of the first rotatable member, the third limb segment and the fourth limb segment located to a second side of the first rotatable member (as modified by Huang2 the limb may includes first and second pillow blocks 40 or pillow tube 42 broken into two sections (left and right) which contact each set of limb segments 108 on each side of cam to support the cam and axle, Fig. 5-6).  
In Reference to Claim 18
Huang as modified by Huang2 teaches:
The archery bow of claim 16, comprising a second limb assembly supporting a second rotatable member, the second limb assembly comprising a fifth limb segment and a sixth limb segment (as modified by Huang2: the bow as discussed in claim would include upper and lower limbs of the same design as is known and practiced in the art and therefore would include the same limb segment pairs 108 with the same pillow blocks 40 to support an opposite cam of Fig. 5-6).  
In Reference to Claim 19
Huang as modified by Huang2 teaches:
The archery bow of claim 18, the second limb assembly comprising a seventh limb segment and an eight limb segment (as modified by Huang2: the bow as discussed in claim would include upper and lower limbs of the same design as is known and practiced in the art and therefore would include the same limb segment pairs 108 with the same pillow blocks 40 to support an opposite cam of Fig. 5-6).    
Brief Discussion of Other Relevant Prior Art
Further, the prior art made of record and not relied upon appears to also teach the limitations of amended claim 11.  For example, Yehle 9,683,806 teaches different pillow blocks attached to flat tension surfaces of the limbs or Schaffer (5,697,355) that could be modified to be used with a bow limb with multiple segments.  Further, it appears that Missel (9,513,079), Trpkovski (2012/0298087), may also teach the claimed limitations of the limb length is defined between the pivot point at the end of the limb pocket and the distal end.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711